Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2019/0166221, Shimamura hereinafter) in view of Marouen Mechtri et al (“Exact and Heuristic Resource Mapping Algorithms for Distributed and Hybrid Clouds”, Marouen hereinafter) and  Hector Montaner et al. ( “MEMSCALETM: a Scalable Environment for Databases”, Hector hereinafter,  2011).

As to claim 12, Shimamura teaches a system ( see FIG. 1 and  FIG. 4A) comprising: 
 	a processor (e.g., “410”, FIG. 4A); and 
 	a memory (e.g., “415”, FIG. 4A) storing instructions which, when executed by the processor (see para 48, “The processor 410 can include any general purpose processor and a hardware module or software module, such as module 1 432, module 2 434, and module 3 436 stored in storage device 430, configured to control the processor 410 as well as a 
 	receive a request to execute a function in a serverless computing environment (See FIG. 1, para 11-13, “task allocation between UDFs and worker nodes of the serverless computing environment”, “a plurality of user defined functions (UDFs) are received for execution on worker nodes of the serverless computing cluster. For a first UDF, one or more data locations of UDF data needed to execute the first UDF are determined”, “User 3 is able to simply select a pre-defined UDF for transmission and execution on serverless computing environment 120, or is able to select a pre-defined UDF for editing prior to transmission and execution on serverless computing environment 120); 
 	identify a storage pool (e.g., “126”, FIG. 1)  for use during execution of the function (e.g., para 32, “check whether a worker node is available and also eligible (computationally capable) to process the task, and then select from amongst this pool one or more worker nodes that will be assigned to pre-fetch the data required to process the task or UDF”, “User 3 is able to simply select a pre-defined UDF for transmission and execution on serverless computing environment 120, or is able to select a pre-defined UDF for editing prior to transmission and execution on serverless computing environment 120”, para 13); 
 	identify a first plurality of nodes (See FIG. 1) of the serverless computing environment implementing the storage pool (para 16, “computational resources are provided by a master node 124 (alternatively referred to herein as a scheduler node or an executor node), a plurality of worker nodes 126, and a plurality of storage nodes 128, although it is again understood that various other components can be utilized to implement the serverless computing environment computational resources”); 

 	identify a resource constraint for the function (e.g., para 44,  “to execute the UDF “, “The nodes to be provisioned with pre-fetch data can be selected on criteria such as their distance to a source of the pre-fetch data (e.g. latency, number of hops, etc.), an available storage capacity, an estimated time to completion of any current processing tasks, or other factors as desired”); 
 	determine that a first node (e.g., one of “nodes”) of the subset of the first plurality of nodes (e.g. “subset is selected from the set of all worker nodes that are eligible to execute the given UDF. In particular, the subset is selected to only contain those eligible worker nodes that are best suited to be data provisioned with pre-fetch data of the UDF.”) has available computing resources (see FIG. 1); and 
 	assign the first node to execute the function (e.g., para 44, “the subset is selected to only contain those eligible worker nodes that are best suited to be data provisioned with pre-fetch data of the UDF”).  

 	Morouen teaches identify a resource constraint (e.g.,  see page 685-686,  “Candidate nodes for selection are all the nodes that meet the mapping conditions of equations (1), (2) and (3). This is expressed using the mapping distance”, “Memory capacity constraint”, “CPU capacity constraint” , see FIGs. 2 and 3), determine that a first node of the subset of the first plurality of nodes has available computing resources greater than or equal to the resource constraint (e.g., see page 685-686,  “Distance metric. We define a distance metric that measures the closeness (requirement satisfaction) between the requested virtual resource and the physical resource. This metric drives the selection of resources. The distance is a binary metric that eliminates infeasible mappings between virtual and physical resources. A mapping is considered feasible if and only if the requested capacity for a virtual node is less than the remaining capacity of a candidate physical node and the latency of a virtual link is greater than the latency of a candidate physical path or link. The algorithms will then select the best mapping among all the candidates”; and assign the first node to execute the function”, “To derive the exact and heuristic algorithms, a number of equivalent expressions between maximum (capacity) and remaining (available or free) compute, storage and communications resources are used and are summarized in a set of equations relating virtual nodes i and physical nodes j. These equivalences are needed to introduce a notion of distance between demand (requested virtual resources or CPU, storage and memory) and offer (selected physical resources)”, “CPU capacity constraint. The total amount of requested compute resources can not exceed the maximum available compute 

Hector teaches identifying a first plurality of nodes (e.g., e.g., right column of page 345, , see Figure 6,  “nodes in our proposed architecture”) ; a first node  (e.g., one of “nodes”) from among the subset of the second plurality of nodes (e.g., “distributed memory system for clusters”); the first node accessing data (e.g., “node in the cluster has concurrent access”  , “information are stored in the memory pool too “) stored on the first plurality of nodes during execution of the function (e.g., see Figure 6, left column of page 345,“every node in the cluster has concurrent access to the global memory pool”, “to share the required data structures”, “structures containing table information are stored in the memory pool too, each individual server in the multi-node configuration will automatically see the global data at startup” for “writes and reads”, “ distributed memory system for clusters” in para 340).
As to claim 1, see rejection of claim 12 above. However, Shimamura  does not teach determining colocation measures between the first plurality of nodes and a second plurality of nodes of the serverless computing environment; ranking the subset of the second plurality of nodes according to (i) the colocation measures and (ii) the available computing resources of the subset of the second plurality of nodes; selecting, based on the ranking, a first node from among the subset of co-located on the same physical node. The set of services that must be co-located on the same node k is noted J. This can also occur due to operating system requirements for the application components or if high performance computing with very high speed interconnects or communications are required”; also, see right column of page 684, “Distance metric. We define a distance metric that measures the closeness (requirement satisfaction) between the requested virtual resource and the physical resource”); ranking (see “0”, “1”, “3”, “4” , FIGs. 2-5) the subset of the second plurality of nodes according to (i) the colocation measures and (ii) the available computing resources of the subset of the second plurality of nodes; selecting, based on the ranking, a first node from among the subset of the second plurality of nodes (e.g., see page 685-690, “Candidate nodes for selection are all the nodes that meet the mapping conditions of equations (1), (2) and (3). This is expressed using the mapping distance”, “Distance d2 handles requests for co-localization of the virtual resources i and j on the very same node (or cluster). Distance d2 is used to verify that required resources by virtual resource i and j are available on node kq. We set in our expressions subscript q to 1 with no loss of generality to stress that the source node is also the destination node for such requests, i.e. k1. Using these three distances d, d1 and d2, we can express our objective function to find the closest match in nodes and links simultaneously for the input graph in the physical graph”. According to applicant’s specification in para 18, “the scheduler service extender 138 generate the ranking 164 to 


As to claim 2, Shimamura teaches  wherein the storage pool is one of a plurality of storage pools (see FIG. 1) implemented by a storage provisioning system of the serverless computing environment, the storage provisioning system being configured to assign nodes of the serverless computing environment to implement the plurality of storage pools (e.g., para 32, “a worker node is available and also eligible (computationally capable) to process the task, and then select from amongst this pool one or more worker nodes that will be assigned to pre-fetch the data required to process the task or UDF”).  

As to claim 3, Shimamura teaches  wherein identifying the first plurality of nodes further comprises: transmitting an identifier (e.g., “a location identifier “) of the storage pool to the storage provisioning system; and  42Attorney Docket No.: 0816028.00311/20191270 receiving identifiers of the first plurality of nodes from the storage provisioning system (e.g., para 25, “a location identifier might be provided in the form of a Uniform Resource Identifier (URI). A URI might point to a location that is 

As to claim 4, Shimamura does not teach wherein determining the colocation measures includes at least one of (i) determining a first colocation measure  for nodes located in a common server, (ii) determining a second colocation measure for nodes located in a common server rack, (iii) determining a third colocation measure for nodes located in a common data center, and (iv) determining a fourth colocation measure for nodes located in different data centers, and wherein the first colocation measure is less than the second colocation measure, the second colocation measure is less than the third colocation measure, and the third colocation measure is less than the fourth colocation measure. However,  Marouen teaches determining the colocation measures includes at least one of (i) determining a first colocation measure (e.g., one of “distances”) for nodes located in a common server, (ii) determining a second colocation measure (e.g., another one of “distances”) for nodes located in a common server rack, (iii) determining a third colocation measure (e.g., another one of “distances”)for nodes located in a common data center, and (iv) determining a fourth colocation measure (e.g., another one of “distances”) for nodes located in different data centers (e.g., co-location constraints or data centers”), and wherein the first colocation measure is less than the second colocation measure, the second colocation measure is less than the third colocation measure, and the third colocation measure is less than the fourth colocation measure (See FIG. 2-5, page 685-688,  “The objective functions minimize this distance to achieve the optimal match. This distance can be weighted by node and link based functions (see fnodeði; kÞ and flinkðij; k1knÞ in equation (7)) whose attributes depend on the goals of the involved actors “, “The mapping distances”, “Distance d1 covers the interconnection between two separate nodes k1 and kn when the virtual resources have to reside on different nodes if imposed by the tenant. When no constraints on the co-localization or separation of virtual resources is expressed by the tenants, no constraints are put on nodes k1 and kn. In fact the input graph must be parsed for all the requirements concerning virtual resources and application constraints in order to configure the overall objective function. The goal is to maximize the tenants’ satisfaction when mapping their requests. The satisfaction is measured as the percentage of virtual resources in the requests that are mapped to the physical resources while respecting the tenants’ expressed requirements. The objective is to be as close as possible to 100 percent proper mapping. Consequently, the algorithm will choose a mapping between virtual links and physical paths that will connect a virtual resource i hosted by a physical node k1 to another virtual resource j hosted by a physical node kn while maximizing the number of successful mappings (this is equivalent to minimizing the distance metric as defined earlier” for “co-location constraints or data centers or clusters are involved (the notion of resource abstraction) in page 690). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shimamura by adopting the teachings of Morouen to “ facilitate this evolution for private and hybrid clouds involving a single or multiple providers” (See Morouen  , 1 INTRODUCTION).


remove all unfeasible nodes”,” “The mapping distances have to be minimized to find the closest and optimal matches. Note that a physical path is composed of multiple (connected) physical links. This can reduce to one physical link when a one to one mapping between the virtual link and the selected physical link meets the goal. When the virtual resources (or machines) are co-located or on the same node, this link is internal to a node of type S or SR. Hence, we allow the virtual link to collapse to a physical node in our expressions of the introduced distance”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shimamura by adopting the teachings of Morouen to “ facilitate this evolution for private and hybrid clouds involving a single or multiple providers” (See Morouen  , 1 INTRODUCTION).


As to claim 6, Shimamura does not teach wherein the predetermined value is a first value and wherein ranking at least the subset of the second plurality of nodes further comprises, prior to removing nodes: determining that all nodes of the subset of the second plurality of nodes have colocation measures greater than or equal to the first value; and increasing the predetermined remove all unfeasible nodes”, “the algorithm will choose a mapping between virtual links and physical paths that will connect a virtual resource i hosted by a physical node k1 to another virtual resource j hosted by a physical node kn while maximizing the number of successful mappings (this is equivalent to minimizing the distance metric as defined earlier”, “Distance d2 handles requests for co-localization of the virtual resources i and j on the very same node (or cluster). Distance d2 is used to verify that required resources by virtual resource i and j are available on node kq. We set in our expressions subscript q to 1 with no loss of generality to stress that the source node is also the destination node for such requests, i.e. k1. Using these three distances d, d1 and d2, we can express our objective function to find the closest match in nodes and links simultaneously for the input graph in the physical graph”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shimamura by adopting the teachings of Morouen to “ facilitate this evolution for private and hybrid clouds involving a single or multiple providers” (See Morouen  , 1 INTRODUCTION).



As to claim 7, Shimamura does not teach wherein the request specifies a resource constraint of the function, and wherein ranking at least the subset of the second plurality of nodes includes 43Attorney Docket No.: 0816028.00311/20191270 removing nodes of the subset of the second plurality of nodes with available computing resources lower than the resource constraint.  However,  Marouen teaches wherein the request specifies a resource constraint of the function, and wherein ranking at least the subset of the second plurality of nodes includes 43Attorney Docket No.: 0816028.00311/20191270 removing nodes of the subset of the second plurality of nodes with available computing resources lower than the resource constraint (e.g., see page 685, “the mapping conditions of equations (1), (2) and (3). This is expressed using the mapping distance”, “where i 2 VP and k 2 VT n R. This distance will remove all unfeasible nodes”, “The mapping distances have to be minimized to find the closest and optimal matches. Note that a physical path is composed of multiple (connected) physical links. This can reduce to one physical link when a one to one mapping between the virtual link and the selected physical link meets the goal. When the virtual resources (or machines) are co-located or on the same node, this link is internal to a node of type S or SR. Hence, we allow the virtual link to collapse to a physical node in our expressions of the introduced distance:). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shimamura by adopting the teachings of Morouen to “ facilitate this evolution for private and hybrid clouds involving a single or multiple providers” (See Morouen  , 1 INTRODUCTION).





As to claim 9, Shimamura does not teach wherein at least two nodes of the second plurality of nodes have the lowest colocation measure and available computing resources greater than or equal to the resource constraint, and wherein the first node is selected as the node of the at least two nodes with the largest amount of available computing resources.  However,  Marouen teaches wherein at least two nodes of the second plurality of nodes have the lowest colocation measure and available computing resources greater than or equal to the resource constraint, and wherein the first node is selected as the node of the at least two nodes with the largest amount of available computing resources (e.g., see page 685, “The mapping distances have to be minimized to find the closest and optimal matches. Note that a physical path is composed of 


As to claim 10, Shimamura does not teach prior to determining the colocation measures: determining an amount of available computing resources for at least a subset of the first plurality of nodes; and determining that none of the subset of the first plurality of nodes have computing resources that are available sufficient to fulfill the resource constraint, wherein the colocation measures are determined in response to determining that none of the subset of the first plurality of nodes have computing resources that are available sufficient to fulfill the resource constraint. However,  Marouen teaches prior to determining the colocation measures: determining an amount of available computing resources for at least a subset of the first plurality of nodes; and determining that none of the subset of the first plurality of nodes have computing resources that are available sufficient to fulfill the resource constraint, wherein the colocation measures are determined in response to determining that none of the subset of the first plurality of nodes have computing resources that are available sufficient to fulfill the resource constraint (e.g., see page 685, “Candidate nodes for selection are all the nodes that meet the mapping conditions of 


As to claim 11, Shimamura teaches  wherein the storage pool is identified based on metadata associated with at least one of the request and the function (e.g., para 25, “this information might be extracted from metadata associated with the task or UDF”).  


As to claim 13, Shimamura teaches  wherein the storage pool is one of a plurality of storage pools, wherein each of the plurality of storage pools is implemented by a subset of nodes of the 

As to claim 14, Shimamura teaches   wherein the subset of nodes implementing each of the plurality of storage pools is assigned by a storage provisioning system  (e.g., para 25, “data provisioner module 206 inspects the task and analyzes it to extract information corresponding to the data that will be needed for a worker node to execute the task. In some instances, this information might be extracted from metadata associated with the task or UDF”) and wherein identifying the first plurality of nodes comprises: transmitting an identifier of the storage pool to the storage provisioning system; and receiving identifiers of the first plurality of nodes (e.g., para 26 “this information specifies one or more locations of this data and a portion of the data to be retrieved from each location. For example, a location identifier might be provided in the form of a Uniform Resource Identifier (URI). A URI might point to a location that is internal to the serverless computing environment (i.e. at a storage node of the plurality of storage nodes 240 or at a worker node of the plurality of worker nodes 230) or might point to a location that is external to the serverless computing environment (i.e. at some node, server, computing device, database, etc. that is provided by a third party or otherwise not associated with the functionality of the serverless computing environment)”).  

As to claim 15, Shimamura does not  teach wherein the memory stores further instructions which, when executed by the processor, cause the processor to: determine that all of the subset of the first plurality of nodes have available computing resources less than the resource constraint; 


As to claim 16, Shimamura teaches  wherein each of the at least the subset of the second plurality of nodes are located in at least one of the same server as at least one of the first plurality of nodes and server rack as at least one of the first plurality of nodes (e.g., para 15, “one or more constituent hardware components of serverless computing environment 120 may be co-located with one or more user devices”).  

As to claim 17, Shimamura teaches  wherein the request includes the resource constraint for the function (e.g., para 44,  “to execute the UDF “, “The nodes to be provisioned with pre-fetch data can be selected on criteria such as their distance to a source of the pre-fetch data (e.g. latency, number of hops, etc.), an available storage capacity, an estimated time to completion of any current processing tasks, or other factors as desired”).  

As to claim 18, Shimamura does not  teach wherein determining that the first node of the subset of the first plurality of nodes has available computing resources greater than or equal to the resource constraint comprises determining that at least two nodes of the first plurality of nodes have available computing resources greater than or equal to the resource constraint, and  46Attorney Docket No.: 0816028.00311/20191270 wherein the first node has the largest amount of available computing resources among the at least two nodes. However,  Marouen teaches wherein determining that the first node of the subset of the first plurality of nodes has available computing resources greater than or equal to the resource constraint comprises determining that at least two nodes of the first plurality of nodes have available computing resources greater than or equal to the resource constraint, and  46Attorney Docket No.: 0816028.00311/20191270 wherein the first node has the largest amount of available computing resources among the at least two nodes   (e.g., see page 685, “The mapping distances have to be minimized to find the closest and optimal matches. Note that a physical path is composed of multiple (connected) physical links. This can reduce to one physical link when a one to one mapping between the virtual link and the selected physical link meets the goal. When the virtual resources (or machines) are co-located or on the same node, this link is internal to a node of type S or SR. Hence, we allow the virtual link to collapse to a physical node in our expressions of the introduced distance”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shimamura by adopting the teachings of Morouen to “ facilitate this evolution for private and hybrid clouds involving a single or multiple providers” (See Morouen  , 1 INTRODUCTION).




As to claim 20, see rejection of claim 12 above. Shimamura teaches further a non-transitory, computer-readable medium storing instructions which, when executed by a processor (See FIG. 4A).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely to the reference (Hector Montaner et al. ( “MEMSCALETM: a Scalable Environment for Databases”,  2011) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues on pages 9-11 that:
“Shimamura fails to disclose "assigning the first node to execute the function, the first node accessing data stored on the first plurality of nodes during execution of the function," as recited in independent claim 1”. 
 	    Applicant’s arguments with respect to the newly added limitations have been considered but are moot because the arguments do not apply to the reference (Hector Montaner et al. ( “MEMSCALETM: a Scalable Environment for Databases”,  2011)  is added only as directly corresponding evidence to support the prior common knowledge finding as stated above

 					 Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194